COXE, District Judge
(orally). The articles imported in this case are metal beads. The collector after first assessing them under paragraph 193 of the act of 1897, reliquidated the entry and assessed them under. paragraph 408 of the same act, as “articles composed wholly or in part of beads.” The importers protest insisting that they should have been assessed under the paragraph first chosen by the collector, namely, as “articles composed wholly or in part of iron, steel or other metal.”
It is entirely clear that these metal beads are not articles composed wholly or in part of beads, because they happen to be strung upon a cotton thread. Indeed, it is not strenuously argued for the collector that such is the correct construction of paragraph 408. The contention of the importer is correct and the beads in question should be assessed under paragraph 193 of said act.
'The decision of the board of general appraisers is reversed.